EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian F. Russell, Reg. No. 40,796 on 04/05/2021.

Please amend the claim 18 as following:
18. 	(Currently amended) The design structure of Claim [[17]] 16, wherein: 
the lower level cache memory includes reservation logic, the reservation logic including a plurality of reservation registers each uniquely associated with a respective one of the plurality of hardware threads, wherein each of the plurality of reservation registers is configured to track a reservation established by the associated hardware thread for a memory address; and 
the processor core is configured to reset the wait flag based on receipt from the lower level cache memory of an invalidate command generated by the reservation logic based on cancellation of a reservation established by the 
Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and argument presented by the Applicant on 02/02/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Vasudevan et al (US Pub. No. 2019/0004958 A1) teaches data processing system comprising processing unit including cache hierarchy including upper and lower level cache concurrently executing and exchanging data among multiple hardware threads, wait flag associated with threads and invalidating the cache lines based on snoop request. 

Mishaeli et al. (US Pub. No. 2017/0228233 A1) teaches state in which hardware thread suspends instruction execution and to exit the wait state based on the wait flag being reset.
The combination of prior art of record does not expressly teach or render obvious the limitations of “wherein the lower level cache memory includes a snoop machine that services memory access requests snooped on the system interconnect, plurality of wait flags implemented separately from the cache hierarchy, and wherein the processor core is configured to reset the wait flag based on receipt from the lower level cache memory of an invalidate command generated by the lower level cache memory based on a request snooped on the system interconnect by the snoop machine, and to exit the associated 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195